Citation Nr: 9930274	
Decision Date: 10/22/99    Archive Date: 10/29/99

DOCKET NO.  98- 17 611A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and L. E., M.D.





INTRODUCTION

The veteran served on active military duty from January 1969 
to September 1971.  This case comes before the Board of 
Veterans' Appeals (hereinafter Board) on appeal from the 
Department of Veterans Affairs (hereinafter VA) regional 
office in San Juan, Puerto Rico (hereinafter RO).


REMAND

The veteran contends that he incurred post-traumatic stress 
disorder as a result of his experiences while serving in 
Vietnam.  The Board notes that there is private medical 
evidence in the claims file of current diagnoses of 
post-traumatic stress disorder.  The Board also observes that 
the RO denied the veteran's claim for service-connection for 
post-traumatic stress disorder because they found that no 
confirmed diagnosis of post-traumatic stress disorder was of 
record and the evidence was inadequate to establish that a 
stressful experience had occurred.  They noted that military 
personnel records did not document participation in combat.  
Nevertheless, the RO stated that they recognized that the 
veteran served in a combat environment and may have been 
exposed to stressful situations.  

The question of whether the veteran was exposed to a stressor 
in service is a factual determination, and VA adjudicators 
are not bound to accept a veteran's statements in this regard 
simply because treating medical providers have done so.  Wood 
v. Derwinski, 1 Vet.App. 190 (1991), aff'd on 
reconsideration, 1 Vet.App. 406 (1991); Wilson v. Derwinski, 
2 Vet.App. 614 (1992).  

Service connection for post-traumatic stress disorder 
requires (1) medical evidence establishing a clear diagnosis 
of the condition; (2) credible supporting evidence that the 
claimed inservice stressor actually occurred; and (3) a link, 
established by medical evidence, between current 
symptomatology and the claimed inservice stressor.  38 C.F.R. 
§ 3.304(f) (1999).  With regard to the second criterion, the 
evidence necessary to establish that the claimed stressor 
actually occurred varies depending on whether it can be 
determined that the veteran "engaged in combat with the 
enemy."  38 U.S.C.A. § 1154(b) (West 1991).  The United 
States Court of Appeals for Veterans Claims (hereinafter 
Court) has held that "[w]here it is determined, through 
recognized military citations or other supportive evidence, 
that the veteran was engaged in combat with the enemy and the 
claimed stressors are related to such combat, the veteran's 
lay testimony regarding claimed stressors must be accepted as 
conclusive as to their actual occurrence and no further 
development for corroborative evidence will be required, 
provided that the veteran's testimony is found to be 
'satisfactory,' e.g., credible, and 'consistent with the 
circumstances, conditions, or hardships of [combat] 
service.'"  Zarycki v. Brown, 6 Vet.App. 91, 98 (1993); 38 
U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 3.304(d), (f) 
(1999).  However, where the VA determines from the evidence 
that the veteran did not engage in combat with the enemy or 
where the veteran, even if he did engage in combat, is 
claiming stressors not related to combat, his lay testimony 
alone is not enough to establish that the stressors actually 
occurred.  Rather, his testimony must be corroborated by 
"credible supporting evidence" and must not be contradicted 
by service records.  38 C.F.R. § 3.304(f) (1999); Doran v. 
Brown, 6 Vet.App. 283, 289 (1994); Zarycki v. Brown, 6 
Vet.App. at 98.

If sufficient evidence is developed so that the RO finds as 
fact that the alleged stressor actually occurred, the next 
step in adjudicating the claim is to determine whether the 
stressful event was sufficiently grave or severe so as to 
cause post-traumatic stress disorder.  The Court has held 
that this determination is a medical matter, and therefore 
adjudicators may not render a determination on this point in 
the absence of independent medical evidence.  West v. Brown, 
7 Vet.App. 70, 78-79 (1994).  In addition, the Court noted 
that the most common trauma or stressor which causes 
post-traumatic stress disorder is a "serious threat to one's 
life or physical integrity," other traumas not involving a 
life-threatening stressor would support a post-traumatic 
stress disorder diagnosis."  Duran v. Brown, 7 Vet App 216 
(1994).  Consequently, the Court held that, while the 
documentation of a "life-threatening" stressor certainly 
supports a post-traumatic stress disorder diagnosis, such a 
stressor is not a required element for a post-traumatic 
stress disorder diagnosis.  Id.  

In the instant case, the Board notes that the RO failed to 
make a specific determination as to whether the veteran 
"engaged in combat with the enemy," however, they 
recognized that the veteran served in a combat environment 
and may have been exposed to stressful situations.  
Nevertheless, the RO failed to prepare a report detailing the 
nature of any stressor(s) which it determined were 
established by the record, if any, prior to the VA 
psychiatric examination conducted in April 1999.  

Additionally, the veteran has been awarded benefits from the 
Social Security Administration.  In light of precedents of 
the Court in this area, action must be taken to obtain any 
existing Social Security Administration records.  Murincsak 
v. Derwinski, 2 Vet. App. 363, 370-72 (1992).

In light of the foregoing, the case is remanded to the RO for 
the following action:

1.  The documents in the claims file 
written in Spanish, and any additional 
documents received pursuant to this 
remand written in Spanish, should be 
translated into English, with a copy of 
the English translation placed in the 
claims file.

2.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the veteran's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.

3.  The RO must make a specific 
determination, based upon the complete 
record, as to whether the veteran 
"engaged in combat with the enemy."  
If so, the RO should accept the 
veteran's lay testimony -- in the 
absence of evidence to the contrary and 
as long as it is credible and consistent 
with the circumstances of service -- as 
conclusive evidence of the occurrence of 
the stressor.  If the RO determines that 
the evidence does not show that the 
veteran "engaged in combat with the 
enemy," the RO should consider all 
credible supporting evidence developed 
to show that the veteran did experience 
the alleged stressors and determine 
whether the evidence is sufficient to 
establish the occurrence of the 
stressor.  The RO must prepare a report 
detailing the nature of any stressor(s) 
which it has determined is/are 
established by the record.  If no 
stressor has been verified, the RO 
should so state in its report.

4.  If, and only if, the RO determines 
that the evidence establishes the 
occurrence of the alleged stressor or 
stressors, then the RO should schedule 
the veteran for a comprehensive VA 
psychiatric examination to be conducted 
by an examiner who has never previously 
examined or treated the veteran, if 
possible, to determine the diagnoses of 
all psychiatric disorders that are 
present.  The entire claims file and a 
copy of this remand must be made 
available to the examiner prior to the 
examination, and it must be noted on the 
examination report that they were 
reviewed.  The RO must specify for the 
examiner the stressor or stressors that 
it has determined are established by the 
record and the examiner must be 
instructed that only those events may be 
considered for the purpose of 
determining whether the veteran was 
exposed to a stressor in service.  The 
examiner should integrate the previous 
psychiatric findings and diagnoses of 
current findings to obtain a true 
picture of the nature of the veteran's 
psychiatric status.

If the diagnosis of post-traumatic 
stress disorder is deemed appropriate, 
the examiner should specify (1) whether 
each alleged stressor found to be 
established by the record was sufficient 
to produce post-traumatic stress 
disorder; and (2) whether there is a 
link between the current symptomatology 
and one or more of the inservice 
stressors found to be established by the 
record and found sufficient to produce 
post-traumatic stress disorder by the 
examiner.  A complete rationale for any 
opinion expressed should be included in 
the examination report.  

5.  If an examination is conducted, the 
RO should notify the veteran that it is 
his responsibility to report for the 
examination and to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (1999).

6.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examination does not 
include all test reports, special 
studies or adequate responses to the 
specific opinions requested, appropriate 
corrective action is to be implemented.

7.  If the decision remains unfavorable 
following completion of these actions, 
the veteran and his representative should 
be provided with a supplemental statement 
of the case and afforded a reasonable 
period of time in which to respond.  
Thereafter, in accordance with the 
current appellate procedures, the case 
should be returned to the Board for 
completion of appellate review.  

The RO is advised that the Board is obligated by law to 
ensure that the RO complies with its directives.  The Court 
has stated that compliance by the RO is neither optional nor 
discretionary.  Where the remand orders of the Board are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. West, 11 Vet. App. 
268 (1998).  This claim must be afforded expeditious 
treatment by the RO.  The law requires that all claims that 
are remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the regional offices to 
provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.  No action is required by 
the veteran until he receives further notice; however, he may 
present additional evidence or argument while the case is in 
remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).



		
	JOY A. MCDONALD
	Acting Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


